


109 HR 6023 IH: To prohibit the owner of a foreign vessel having the

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6023
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Weldon of
			 Pennsylvania (for himself and Mr.
			 Abercrombie) introduced the following bill; which was referred to
			 the Committee on Transportation and
			 Infrastructure, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To prohibit the owner of a foreign vessel having the
		  capacity to transport more than 100 passengers from using a United States port
		  if the owner does not notify the Federal Bureau of Investigation within 24
		  hours of a crime against the person of a United States citizen on the vessel,
		  and for other purposes.
	
	
		1.Notification of Federal
			 Bureau of InvestigationIf a
			 citizen of the United States is the victim of a crime of violence against the
			 person of the victim (as defined in section 16 of title 18, United States Code)
			 while at sea on a foreign vessel (other than a ferry) that has the capacity to
			 transport more than 100 passengers, the owner or operator of the vessel shall
			 notify the Director of the Federal Bureau of Investigation, and shall provide
			 to the Director all information concerning such incident, not later than 24
			 hours after the owner or operator becomes aware of the incident.
		2.EnforcementIf the owner or operator of a foreign vessel
			 does not notify and provide information following an incident described in
			 section 1 within the 24-hour period required by section 1, that vessel and any
			 other foreign vessel under the control of the owner or operator may not use a
			 port of the United States, except during an emergency as defined by the
			 Secretary of the department in which the Coast Guard is operating.
		3.StatisticsThe Attorney General shall keep statistics
			 on the crimes reported pursuant to section 1 and shall periodically publish a
			 report on such statistics.
		4.RegulationsNot later than 90 days after the date of
			 enactment of this Act, the Secretary of the department in which the Coast Guard
			 is operating shall issue such regulations as may be necessary to carry out
			 section 2 of this Act.
		5.DefinitionsIn this Act, the terms citizen of the
			 United States, foreign vessel, passenger,
			 and United States have the meaning such terms have under section
			 2101 of title 46, United States Code.
		
